Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl Glen Riley appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and conclude that the district court did not abuse its discretion in denying Riley’s motion. See United States v. Smalls, 720 F.3d 193, 195 (4th Cir. 2013). Accordingly, we affirm the district court’s order. United States v. Riley, No. 3:98-cr-00101-HEH-1 (E.D. Va. Sept. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED